Citation Nr: 0717904	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-28 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for left 
wrist strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from August 1976 to September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
March 2005.  A statement of the case was issued in June 2005, 
and a substantive appeal was received in August 2005.  The 
veteran appeared at a November 2006 Board hearing.  A 
transcript is of record.    


FINDING OF FACT

The veteran's service-connected left wrist disability is not 
productive of any symptomatology.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
the veteran's service-connected left wrist disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 5212 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The October 2003 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the October 2003 VCAA letter implicitly notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have.  

Further, the October 2003 letter was sent to the appellant 
prior to the March 2004 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided an October 2003 VCAA letter with notice of what type 
of information and evidence was needed to substantiate the 
claims for service connection.  The veteran has also been 
provided with a March 2006 notice of the types of evidence 
necessary to establish a disability rating for his disability 
claim and the effective date of the disability.  

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, VA and private, have been obtained.  
Also, the veteran was afforded VA examinations in December 
2003 and January 2006, and no further VA examination is 
necessary.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  It was confirmed at his 
November 2006 hearing that based on his knowledge, the file 
was complete and that there were no other private medical 
records.  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with his claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected left wrist strain warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Service medical records include a February 1977 x-ray report 
which was interpreted as showing a defect having a typical 
appearance of a fracture along with evidence suggesting 
possible old fracture with residual cystic changes.  The 
conclusion was transverse fracture, mid portion, navicular 
bone.  A February 1977 clinical record includes a comment by 
the examiner that the x-ray showed typical navicular findings 
probably 9-10 months old.  Left wrist complaints were again 
documented in August 1977; a repeat -ray at that time 
revealed a transverse nondisplaced fracture of the proximal 
third of the carpal navicular bone, left wrist.  

In September 1978, the veteran filed a claim of service 
connection for limited motion of the left wrist.  A VA 
examination conducted in January 1979 showed normal range of 
motion in all planes of the left wrist and no swelling or 
tenderness.  An x-ray at that time showed the bony and 
articular structures of the left wrist were normally 
outlined.  By rating decision in February 1979, service 
connection was granted for left wrist strain, and a 
noncompensable rating was assigned.  

On VA examination in November 1980, the left wrist had a 
normal appearance with no swelling; flexion, extension, and 
lateral movement of the wrist were within normal range and 
equal to the right side.  There was alleged tenderness to 
finger pressure over the carpal bones; grip was equal and 
fairly strong bilaterally.  An x-ray showed what appeared to 
be a subtle sclerosis in the proximal portion of the 
navicular, but no definite fracture line was appreciated.  
The x-ray examiner queried whether there was a history of 
carpal navicular trauma.  

The record does not show treatment for any left writs 
complaints until September 1992 when the veteran underwent 
surgery at a private hospital.  He underwent resection 
arthroplasty of the left wrist with excision of scaphoid, 
interposition of fascia lata and arthrodesis.  

The veteran filed a claim for an increased rating and for a 
temporary total rating based on the left wrist surgery, but 
these claims were denied by rating decision in July 1993 on 
the basis that the surgery was not associated with the 
service-connected left wrist disability. 

VA examinations in December 2003 and January 2006 showed 
surgical scars with partial fusion of the left wrist.  At the 
January 2006 examination, the veteran reported that he 
injured his left wrist during service.  The examiner noted 
that the veteran appeared to have a lot of difficulty 
determining whether he sought medical attention for the wrist 
between 1978 and 1989.  The veteran stated that he had told 
doctors that he injured his wrist in a football injury 
because of being macho.  The veteran did report a slip and 
fall, on the job injury in 1989 with subsequent surgery in 
1992.  After reviewing the claims file and examining the 
veteran, the January 2006 VA examiner opined that it is more 
likely than not that the fracture of the scaphoid is not 
related to the distant history fracture of the navicula. 

After reviewing the totality of the evidence of record from a 
longitudinal perspective, the Board is compelled to conclude 
that none of the current left wrist symptoms are the result 
of the service-connected left wrist strain.  Service 
connection is only in effect for left wrist strain, not for 
any fracture.  Prior rating decisions have regularly limited 
consideration to the strain.  Moreover, VA examinations in 
1979 and 1980 showed no clinical evidence of left wrist 
impairment, and range of motion was reported normal at both 
examinations.  

It is readily clear that the veteran does have current left 
wrist impairment, to include residuals of surgical fusion.  
However, although the history related to medical care 
providers over the years appears to be of somewhat 
questionable credibility, he did report a job-related injury 
in about 1989 which seems to have been the reason for the 
surgical fusion.  The record does not show that the veteran's 
left wrist was productive of any significant symptomatology 
from the time of service until the job-related injury and 
resulting surgery many years later.  This fact argues against 
the veteran's claim that his service-connected disability is 
the cause of his current left wrist impairment. 

The Board also believes that the opinion of the VA examiner 
in January 2006 should be afforded considerable weight.  The 
examiner reviewed the claims file and examined the veteran.  
Although the veteran and his representative have requested 
another examination for clarification regarding medical 
terminology used by the VA examiner, the veteran has not 
offered any medical evidence suggesting that the January 2006 
VA opinion was flawed or otherwise not supported by the 
evidence of record.  The Board believes that the examiner's 
clear underlying opinion was that the 1992 surgery is not 
related to the fracture referenced in the service-medical 
records over 20 years before.  The VA examiner duly noted the 
service medical records and the current medical findings.  
The express purpose of the examination was to determine if 
the current left wrist symptoms were somehow related to those 
noted during service.  The January 2006 examiner offered a 
medical opinion that they were not.  Questions of medical 
causation must be addressed by medically trained individuals, 
and the January 2006 opinion appears to be consistent with 
the other medical evidence of record.   

In sum, the Board finds that the preponderance of the 
evidence is against a finding that there is current left 
wrist impairment to warrant a compensable rating.  Any 
current ankylosis of the wrist or limitation of motion is 
shown to be due to a nonservice-connected, post-service 
injury and resulting surgery.  See Diagnostic Codes 5214, 
5215. 




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


